Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanner et al. (US 2014/0150911 A1).
With regard to claim 1, Hanner et al. teach an intravenous (IV) spike for administering a medicinal fluid from a container, the IV spike comprising: an elongate body (Fig. 12 member 52) having an upper portion (Figs. 5 and 12, see the upper portion at the tip in the area of 60, see Reference Figure 1 below) and extending to a base having an outer surface defining a largest outer diameter of the elongate body (extends to the base as shown in Reference Figure 1 below, note the shape of the elongate body in Fig. 9, the tip is narrower than the base, Reference Figure 1 below indicates the diameter of the tip, extending from the leftmost line to the middle line, as compared to the diameter of the base, extending from the leftmost line to the far right line, which is the largest outer diameter) at a lower portion thereof, the base of the elongate body configured to be coupled to a drip chamber (Fig. 12 coupled to drip chamber 34); a plurality of screw threads disposed along and protruding radially outward from the outer surface of the base of the elongate body (Fig. 9 member 50), wherein: the outer surface of the base is configured to engage an internal surface of an outlet port of the container in a coupled configuration (Fig. 12 couples 

    PNG
    media_image1.png
    903
    813
    media_image1.png
    Greyscale


With regard to claim 3, see Fig. 12.
With regard to claims 6 and 7, see [0035], the threads are self-tapping.
With regard to claim 8, as 50 rotates about the spike portions of 50 form radial bands at regular intervals (Fig. 9).
With regard to claim 9, see helical threads in Fig. 9.
With regard to claim 10, Hanner et al. teach an intravenous (IV) drip system comprising: an IV container containing a fluid (Fig. 12 member 102) and including a fluid outlet port having an internal surface, the internal surface being configured without a sealing member (Fig. 12 member 104); a spike having an elongate body (Fig. 12 member 52) extending from an upper portion (Figs. 5 and 12, see the upper portion at the tip in the area of 60, see Reference Figure 1 above) to a base having an outer surface defining a largest outer diameter of the elongate body at a lower portion thereof (extends to the base as shown in Reference Figure 1 below, note the shape of the elongate body in Fig. 9, the tip is narrower than the base, Reference Figure 1 below indicates the diameter of the tip, extending from the leftmost line to the middle line, as compared to the diameter of the base, extending from the leftmost line to the far right line, which is the largest outer diameter), and a plurality of screw threads disposed along and protruding radially outward from the outer surface of the base of the elongate body (Fig. 9 member 50), wherein: the outer surface of the base is configured to engage the internal surface of the fluid outlet port of the IV container in a coupled configuration (Fig. 12 couples with port 104, [0035]); and in the coupled configuration, the plurality screw threads penetrate at least partially into the internal surface of the outlet port of the IV container to create a seal between the base of the spike and the 
With regard to claim 11, see puncture tip at 60, the base is at the opposite end, fluid inlet is the opening connecting to fluid channel 32 in the area of the puncture tip (Fig. 12).
With regard to claim 14, see [0035], the threads are self-tapping.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanner et al. (US 2014/0150911 A1) in view of Cheng (US 2016/0199548 A1).
With regard to claims 4 and 12, Hanner et al. teach a device substantially as claimed.  Hanner et al. do not disclose a sealing member.  However, Cheng teaches using a gasket, o-ring, thread tape or combination thereof between threaded portions to ensure a fluid seal ([0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a seal between the threaded spike and the inlet port in Hanner et al. as Cheng teaches this is beneficial to ensure a fluid seal.  As it would be placed between these members it would need to be placed between threads in Hanner et al. as the threads themselves tap into the wall of the outlet.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanner et al. (US 2014/0150911 A1) and Cheng (US 2016/0199548 A1) as applied to claims 4 and 12 above, and further in view of Balteau et al. (US 2009/0204080 A1).
With regard to claims 5 and 13, Hanner et al. and Cheng teach a device substantially as claimed.  Hanner et al. and Cheng do not specifically disclose the material of the seal.  However, Balteau et al. teach an o-ring about a spike for sealing within a port can be made from rubber or silicone ([0041]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a rubber or silicone seal in Hanner et al. and Cheng as Balteau teach such is an art effective material for providing a seal about an IV spike.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanner et al. (US 2014/0150911 A1) as applied to claim 10 above.
With regard to claim 15, Hanner et al. teach an IV container but do not specifically disclose if it is or is not ISO compliant.  However, as the spike of Hanner et al. functions by self-tapping into the inlet port of the IV container it would be able to be used either with a compliant or non-compliant container.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the spike of Hanner et al. with a non-ISO compliant container as Hanner et al. is self-tapping further, as there a finite number of container options, a container can either be or not be ISO-complaint one of ordinary skill would find it obvious to try the spike with either type of container and it would yield the same predictable result with either type of container.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner has interpreted the Hanner reference as in the rejection above to explicitly show the difference in diameters.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783